  Case 1:19-cr-20178-CMA Document 167-10 Entered on FLSD Docket 10/13/2019 Page 1 of 2


                                     Woodbridge Group of Companies, et al.
                       Summary of Cash Activity for the Period July 2012 to December 2017
                                              (Dollars in Millions)


                                        2012      2013     2014      2015      2016         2017     Totals

Net Principal from Investors               $1       $37     $121      $210       $359        $267      $995
Net Investments by Woodbridge              ($4)    ($31)    ($86)    ($151)     ($261)      ($140)    ($673)

Distributions to Investors                 ($0)     ($1)     ($7)     ($20)      ($41)       ($54)    ($123)
Mortgage Lending Income                    $0        $4       $4        $6         $3          $1       $18

Operations                                ($10)    ($25)    ($25)     ($32)      ($44)       ($48)    ($184)
Net Insider Transactions                   ($1)     ($3)     ($3)      ($7)      ($11)        ($7)     ($32)
Net Intercompany Transactions              $3       ($1)     ($8)     ($17)       ($3)       ($11)     ($37)
Net Structured Settlement Activity        $12       $15       $7        $3         $0          $0       $37
Other Lender Net Activity                  $1        $2      ($2)       $3        ($3)        ($4)       ($3)

   Totals                                  $2       ($3)      $1       ($5)       ($1)         $4        ($2)
Case 1:19-cr-20178-CMA Document 167-10 Entered on FLSD Docket 10/13/2019 Page 2 of 2


                                Woodbridge Group of Companies, LLC, et al.

  Period         Investor
                Dec‐12    Principal
                       Jun‐13 Dec‐13Balance and Cumulative
                                     Jun‐14 Dec‐14              Net Jun‐16
                                                    Jun‐15 Dec‐15    Investments
                                                                           Dec‐16 by                Woodbridge
                                                                                                     Jun‐17 Dec‐17
  Investor Prin    $1    $14    $38    $80     (Dollars
                                             $160 $261  in Millions)
                                                            $370 $532       $729                     $866       $995
  Cumulative
  $1,000           $4    $11    $27    $52   $105 $173      $244 $356       $499                     $598       $636
  Net Investm      $4     $7    $17    $25    $53     $68    $72 $112       $143                      $99        $39
   $900

   $800
  Period       Dec‐12 Jun‐13 Dec‐13 Jun‐14 Dec‐14 Jun‐15 Dec‐15 Jun‐16 Dec‐16                        Jun‐17 Dec‐17
  Cumulative      $0     $0     $1     $3     $8    $16    $28    $45    $69                           $99   $123
   $700
  Cumulative      $0     $1     $4     $6     $8    $10    $13    $15    $17                           $18    $18
  Fund Investo    $0     $0     $1     $2     $5     $8    $12    $17    $24                           $30    $23
   $600
  Mortgage In     $0     $1     $3     $2     $2     $2     $3     $2     $2                            $1     $1
   $500

   $400

   $300

   $200

   $100

     $0
          Dec‐12    Jun‐13    Dec‐13      Jun‐14      Dec‐14        Jun‐15     Dec‐15      Jun‐16      Dec‐16          Jun‐17   Dec‐17


                                   Investor Principal Balance                Cumulative Net Investments



                              Cumulative Investor Distributions and Mortgage Income
                                                      (Dollars in Millions)

    $120



    $100



     $80



     $60



     $40



     $20



      $0
           Dec‐12    Jun‐13    Dec‐13     Jun‐14       Dec‐14       Jun‐15      Dec‐15     Jun‐16      Dec‐16          Jun‐17   Dec‐17


                                Cumulative Investor Distributions            Cumulative Mortgage Income
